      Case 3:19-cv-00935-AGS Document 28 Filed 09/03/21 PageID.1404 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   BERTHA ALICIA D.S.,                                  Case No.: 3:19-cv-0935-AGS
11                                       Plaintiff,       ORDER GRANTING MOTION FOR
                                                          42 U.S.C. § 406(b) FEES (ECF 24)
12   v.
13   Kilolo KIJAKAZI,
14                                     Defendant.
15
16         Plaintiff’s counsel moves for attorney’s fees under 42 U.S.C. § 406(b). Counsel
17   requests “$4,911.00” with “an order to reimburse [plaintiff] the amount of $2,800.00 for
18   EAJA fees previously paid.” (ECF 24, at 1.) The current request represents about 12% of
19   plaintiff’s past due benefits. Plaintiff was served with the motion and given an opportunity
20   to object. (See ECF 24, at 1.) To date, she hasn’t.
21         Section 406(b) provides that “[w]henever a court renders a judgment favorable to a
22   claimant,” “the court may determine and allow as part of its judgment a reasonable fee for
23   such representation, not in excess of 25 percent of the total of the past-due benefits . . . .”
24   42 U.S.C. § 406(b). “In contrast to fees awarded under fee-shifting provisions such as
25   42 U.S.C. § 1988, the fee is paid by the claimant out of the past-due benefits awarded; the
26   losing party is not responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th
27   Cir. 2009) (en banc). In evaluating an attorney’s fee request, courts “must respect the
28   primacy of lawful attorney-client fee arrangements,” “looking first to the contingent-fee

                                                      1
                                                                                     3:19-cv-0935-AGS
      Case 3:19-cv-00935-AGS Document 28 Filed 09/03/21 PageID.1405 Page 2 of 2



 1   agreement, then testing for reasonableness.” Crawford, 586 F.3d at 1148 (citation omitted).
 2   Factors the court may consider in evaluating the reasonableness of the attorney fee award
 3   are: “(1) the character of the representation; (2) the results achieved; (3) whether the
 4   attorney engaged in dilatory conduct; (4) whether the benefits are large in comparison to
 5   the amount of time counsel spent on the case; and (5) the attorney's record of hours worked
 6   and counsel's regular hourly billing charge for non-contingent cases.” Avina v. Saul, No.
 7   18-CV-1728 W (MSB), 2021 WL 2662309, at *1 (S.D. Cal. June 29, 2021).
 8         Counsel succeeded in convincing the Commissioner to an agreed remand. (See ECF
 9   19, at 1.) On remand, plaintiff was granted disability benefits, including $40,847.52 in past-
10   due benefits. (ECF 24, at 6.) There is no evidence of dilatory conduct. Counsel’s request
11   of 12% is less than half of the maximum possible rate. Finally, the effective hourly rate—
12   $307.90 ($4,911.00 ÷ 15.95 hours = $307.90 per hour)—supports the conclusion that the
13   fee request is reasonable. See Hearn v. Barnhart, 262 F. Supp. 2d 1033, 1037 (N.D. Cal.
14   2003) (collecting cases approving fees between ~$200 an hour to ~$700 an hour twenty
15   years ago).
16         Counsel’s request for fees under 42 U.S.C. § 406(b) is GRANTED. Counsel is
17   entitled to $4,911.00 out of plaintiff’s past-due benefits. Counsel must reimburse plaintiff
18   the $2,800.00 EAJA fees already paid. (See ECF 23); Gisbrecht v. Barnhart, 535 U.S. 789,
19   796 (2002) (noting that, when § 406(b) fees are awarded, “the claimant’s attorney must
20   refund to the claimant the amount of the smaller [EAJA] fee”).
21   Dated: September 3, 2021
22
23
24
25
26
27
28

                                                   2
                                                                                    3:19-cv-0935-AGS
